NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 28 January 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, it is unclear if the phrase “an engine to which the centrifugal separator may be connected” means that the engine is an optional limitation, and thus it is unclear if the centrifugal separator is connected to said engine. Claims 17 and 18 are rejected for the same reason due to their dependency upon said claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, 12, 14, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/001200 (Ekeroth et al.) in view of Cox-Smith et al. (U.S. Patent No. 4,515,582).
Regarding claim 1, WO 2004/001200 discloses a centrifugal separator for cleaning gas containing contaminants comprising- a stationary casing 1 enclosing a separation space through which a gas flow is permitted; a gas inlet 3 extending through the stationary casing and permitting supply of the gas to be cleaned, a rotating member 8 comprising a plurality of separation members 22 arranged in said separation space and being arranged to rotate around an axis [[(X)]] of rotation; a gas outlet 4 configured to permit discharge of cleaned gas and comprising an outlet opening through a wall of the stationary casing; a drainage outlet 5 configured to permit discharge of liquid impurities separated from the gas to be cleaned; a drive member 9 for rotating the rotating member; and a control unit 38 configured to control the drive member to rotate the rotating member, but does not disclose a control unit configured to control the drive member to rotate the rotating member at a first speed during a separation phase and at a second speed, which is higher than the first speed, during a cleaning phase to 
Cox-Smith et al. discloses a control unit configured to control the drive member to rotate the rotating member at a first speed during a separation phase and at a second speed, which is higher than the first speed, during a cleaning phase to remove clogging on or between said separation members (col. 3 line 57-63, the process of initiating the cleaning operation is considered part of the cleaning phase). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of WO 2004/001200 with the control unit of Cox-Smith et al. for the purpose of removing matter which has accumulated on the rotor of a centrifuge (Abstract).
Regarding limitations recited in claim 1 which is directed to a manner of operating a centrifugal separator (e.g., “wherein the cleaning phase is shorter in time than the separation phase”), it is noted that the manner of operating a disclosed device does not further limit an apparatus claim.  As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) at 580, “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself”. See MPEP 2115. WO 2004/001200 in view of Cox-Smith et al. discloses all of the recited structure irrespective of the manner in which said structure is operated.
Regarding claims 3-5 WO 2004/001200 discloses wherein the control unit 38 is configured to receive a signal that is related to the rotational speed of the combustion engine (considered equivalent to a stop of an engine to which the centrifugal separator may be connected), wherein the control unit is configured to receive a signal that is 
Cox-Smith et al. discloses switching to the cleaning phase when a signal related to the rate of the change of speed of the centrifuge rotor goes above or below a predetermined value (col. 3 line 57 – col. 4 line 7). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge separator of WO 2004/001200 with the process of initiating the cleaning phase when a signal goes above or below a predetermined value (considered equivalent to a predetermined number of stops of said engine, a threshold value, and a predefined threshold value in claims 3-5) as taught by Cox-Smith et al. (col. 3 line 57 – col. 4 line 7) for the purpose of removing matter which has accumulated on the rotor of a centrifuge (Abstract).
Regarding limitations recited in claims 6-8 and 17-19 which is directed to a manner of operating a centrifuge apparatus (e.g., “rotating the rotating member during a In re Casey, supra, “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself”. See MPEP 2115. WO 2004/001200 in view of Cox-Smith et al. discloses all of the recited structure irrespective of the manner in which said structure is operated.
Regarding claim 9, WO 2004/001200 discloses wherein the drive member comprises an electric motor (page 5 lines 16-21).
Regarding claim 11, WO 2004/001200 discloses wherein the control unit is integrated with the electrical motor (page 12 lines 4-10).
Regarding claim 12, WO 2004/001200 discloses a method for removing clogging in a centrifugal separator comprising the steps of: providing the centrifugal separator according to claim 1, but does not disclose running the centrifugal separator in the separation phase at said first speed, and switching to running the centrifugal separator in the cleaning phase at said second speed to remove clogging on or between said separation members.
Cox-Smith et al. discloses running the centrifugal separator in the separation phase at said first speed, and switching to running the centrifugal separator in the cleaning phase at said second speed to remove clogging on or between said separation members (col. 3 line 57-63, the process of initiating the cleaning operation is considered part of the cleaning phase). It would have been obvious for one having ordinary skill in 
Regarding claims 14 and 15, WO 2004/001200 discloses receiving a signal related to the rotational speed of the combustion engine (equivalent to a stop of the engine to which the centrifugal separator is connected), measuring a pressure at the air intake of the combustion engine (equivalent to measuring the pressure at the inlet of the separator) (page 12 lines 4-10; page 14 lines 11-23), but does not disclose switching to running the centrifugal separator in the cleaning phase is initiated after a predetermined number of received stops, wherein switching to running the centrifugal separator in the cleaning phase is initiated when the gas pressure at the gas inlet is above a predefined threshold value. 
Cox-Smith et al. discloses switching to the cleaning phase when a signal related to the rate of the change of speed of the centrifuge rotor goes above or below a predetermined value (col. 3 line 57 – col. 4 line 7). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2004/001200 with the process of switching to running the centrifugal separator in the cleaning phase at said second speed when the signal goes above or below a predetermined value (equivalent to a predetermined number of stops of said engine and a predefined threshold value) as taught by Cox-Smith et al. (col. 3 line 57 – col. 4 line 7) for the purpose of removing matter which has accumulated on the rotor of a centrifuge (Abstract).

Claims 2, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/001200 (Ekeroth et al.) in view of Cox-Smith et al. (U.S. Patent No. 4,515,582), as applied to claim 1 above, and further in view of Osawa et al. (U.S. Patent Application Pub. No. 2014/0045669).
Regarding claim 2, modified WO 2004/001200 does not disclose wherein the control unit is configured to switch from the separation phase to the cleaning phase after a predetermined period of time.
Osawa et al. discloses performing centrifugation separation (which is considered the separation phase in this process) for a predetermined time (para. [0063]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of modified WO 2004/001200 with predetermined periods of time for the phases in the process (such as the separation phase and the cleaning phase) as taught by Osawa et al. for the purpose of controlling the operation of the rotor with a microcomputer by a predetermined number of revolutions and a predetermined time (para. [0063]).
Regarding claim 13, modified WO 2004/001200 does not disclose wherein switching to running the centrifugal separator in the cleaning phase is initiated after a predetermined period of time.
Osawa et al. discloses performing centrifugation separation (which is considered the separation phase in this process) for a predetermined time (para. [0063]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified WO 2004/001200 with 
Regarding limitations recited in claims 16 and 20 which are directed to a manner of operating a centrifuge apparatus (e.g., “rotating the rotating member during a time period that is between 30-180 s”, “rotating the rotating member at a speed that is higher than 12,000 rpm”), it is noted that the manner of operating a disclosed device does not further limit an apparatus claim.  As held in In re Casey, supra, “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself”. See MPEP 2115. WO 2004/001200 in view of Cox-Smith et al. and further in view of Osawa et al. discloses all of the recited structure irrespective of the manner in which said structure is operated.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/001200 (Ekeroth et al.) in view of Cox-Smith et al. (U.S. Patent No. 4,515,582), as applied to claim 9 above, and further in view of Olsson et al. (U.S. Patent Application Pub. No. 2004/0226442).
Regarding claim 10, modified WO 2004/001200 does not disclose wherein the rotating member is journalled in the stationary casing through bearings situated at only two bearing places axially spaced from each other, and wherein the electrical motor is arranged within the stationary casing and has a stator, that is supported by the 
Olsson et al. discloses wherein the rotating member is journalled in the stationary casing through bearings situated at only two bearing places axially spaced from each other, and wherein the electrical motor is arranged within the stationary casing and has a stator, that is supported by the stationary casing, and a rotor, that is constituted by part of said BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/boApplication No.: NEWDocket No.: 6515-0183PUS1Page 5 of 8rotating member, the rotating member being journalled relative to the stator only through said bearings (claim 14). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of modified WO 2004/001200 with the rotating member and electrical motor configuration of Olsson et al. for the purpose of cleaning compressed air (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774